                   Case 2:19-cv-01079-MHT-SRW Document 1 Filed 12/27/19 Page 1 of 21

Pro Se 1 (Rev. 12/16)Complaint for a Civil Case


                            ED
                          UNITED STATES DISTRICT COURT
             OEC 21 P 1: IS           for the
                                                        Middle District of Alabama

                                                          The Northern Division


                                                                            Case No.     a            -        - INT
                                                                                          (to befilled in by the Clerk's Office)
                   Marcus Stefone McNeal
                            Plaintiffs)
(Write thefull name ofeach plaintiffwho isfiling this complaint.
Ifthe names ofall the plainhtis cannotfit in the space above,               Jury Trial: (check one)    121 Yes ❑ No
please write "see attached" in the space and attach an additional
page with thefull list ofnames.)
                               -V-




                       see attached No. 1
                           Defendant(s)
(Write thefull name ofeach defendant who is being sued Ifthe
names ofall the defendants cannotfit in the space above, please
write "see attached" in the space and attach an additionalpage
with thefull list ofnames.)



                                                  COMPLAINT FOR A CIVIL CASE

I. ' The Parties to This Complaint
          A.         The Plaintiff(s)

                    Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                    needed.
                               Name                                 Marcus Stefone McNeal
                               Street Address                       619 Smythe St
                               City and County                      Montgomery ,Montgomery
                               State and Zip Code                   Alabama 36104
                               Telephone Number                     334-233-9308
                               E-mail Address                       mrmsmcnealRgmail.com

          B.        The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual,a government agency, an organization, or a corporation. For an individual defendant,
                    include the person'sjob or title (ifknown). Attach additional pages if needed.
                   Case 2:19-cv-01079-MHT-SRW Document 1 Filed 12/27/19 Page 2 of 21

Pro Se l (Rev. 12/16)Complaint for a Civil Case


                     Defendant No. 1
                               Name                       American Credit Acceptance LLC
                               Job or Title (ifknown)     Corporation
                               Street Address             961 East Main Street
                               City and County            Spartanburg, Spartanburg
                               State and Zip Code         South Carolina 29302-2185
                               Telephone Number           1-866-544-3430
                               E-mail Address(fknown)     Customer.RelationsAanarceptance.com


                     Defendant No.2
                               Name                       Anarudh Agarwal
                               Job or Title (ifknown)     President
                               Street Address             961 East Main Street
                               City and County            Spartanburg,Spartanburg
                                State and Zip Code        South Carolina 29302-2185
                               Telephone Number           1-866-441-0251
                               E-mail Address (ifknown)   N/A


                     Defendant No.3
                               Name                       Dan C. Breeden ,Jr
                               Job or Title (tfknown)     Manager
                               Street Address             100 Dunbar Street Sutie 400
                               City and County            Spartanburg,Spartanburg
                               State and Zip Code         South Carolina 29302-2185
                               Telephone Number           1-866-441-0251
                               E-mail Address afknown)    N/A


                     Defendant No.4
                               Name                       Jason Bynum
                               Job or Title (ifknown)     Chief Operating Officer
                               Street Address             961 East Main Street
                               City and County            Spartanburg,Spartenburg
                               State and Zip Code         South Carolina 29302-2185
                               Telephone Number           1-866-441-0251
                               E-mail Address(fknown)     N/A
                   Case 2:19-cv-01079-MHT-SRW Document 1 Filed 12/27/19 Page 3 of 21

Pro Se 1 (Rev. 12/16)Complaint for a Civil Case


          Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types ofcases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship ofthe
          parties. Under 28 U.S.C.§ 1331,a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C.§ 1332,a case in which a citizen ofone State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen ofthe same State as any plaintiff

          What is the basis for federal courtjurisdiction? (check all that apply)
                 El Federal question                             Et Diversity of citizenship


          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions ofthe United States Constitution that
                     are at issue in this case.
                      H.R.1182 - Prohibit Predatory Lending Act
                      S.2438 - Predatory Lending Consumer Protection Act of2002107th Congress(2001-2002)
                      S.1928 - Predatory Lending Consumer Protection Act of2003
                      S.2405 - Predatory Lending Deterrence Act
                      S.2802 - Truth in Lending Simplification and Reform Act
                      H.R.10125 - Truth in Lending Simplification Amendments
                      H.R.4270 - Truth in Lending Reform Act
                      S.1829 - Empowering States' Rights To Protect Consumers Act
                      S.255 - Empowering States' Right To Protect Consumers Act of2009
                      S.1006 - Empowering States'Rights To Protect Consumers Act of2019
                      H.R.4183 - Empowering States' Rights To Protect Consumers Act of2014
                      H.R.4471 - Consurner Fraud Act
                      H.R.1423 - Forced Arbitration Injustice Repeal Act
                      S.610 - Forced Arbitration Injustice Repeal Act
                      H.R.7258 - Consumer Credit Safety Commission Act of2008
                      H.R.2258 - Consumer Fairness Act of 1999
                      H.R.1887 - Consumer Fairness Act of2003
                      H.R.991 - Consumer Fairness Act of2009
                      S.630 - Arbitration Fairness for Consumers Act
                      H.R.6977 - Loan Shark Prevention Act
                      H.R.1619 - Loan Shark Prevention Act


          B.        If the Basis for Jurisdiction Is Diversity of Citizenship

                     1.        The Plaintiff(s)

                               a.         Ifthe plaintiff is an individual
                                          The plaintiff, (name) Marcus Stefone McNeal                        ,is a citizen ofthe
                                          State of(name) Alabama
                   Case 2:19-cv-01079-MHT-SRW Document 1 Filed 12/27/19 Page 4 of 21

Pro Se 1 (Rev. 12/16)Complaint for a Civil Case


                                b.        Ifthe plaintiff is a corporation
                                          The plaintiff, (name)                                               ,is incorporated
                                          under the laws ofthe State of(name)
                                          and has its prhicipal place of business in the State of(name)



                               (Ifmore than one plaintiffis named in the complaint, attach an additionalpage providing the
                               same informationfor each additionalplaint0.)

                     2.        The Defendant(s)

                               a.         If the defendant is an individual
                                          The defendant, (name)      Anarudh Agarwal                          ,is a citizen of
                                          the State of(name)      South Carolina                          . Or is a citizen of
                                          (foreign nation)



                               b.         Ifthe defendant is a corporation
                                          The defendant, (name)     American Credit Acceptance LLC        ,is incorporated under
                                          the laws ofthe State of(name)       South Carolina                        ,and has its
                                          principal place of business in the State of(name) South Carolina
                                          Or is incorporated under the laws of(foreign nation)
                                          and has its principal place of business in (name)

                               (Ifmore than one defendant is nained in the complaint, attach an additionalpage providing the
                               same informationfor each additional defendant.)

                     3.        The Amount in Controversy

                               The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
                               stake—is more than $75,000, not counting interest and costs of court, because (explain):
                                The Auto Retail Instalhnent Contract I am in exceeds $75,00.00 by The Annual Percentage
                                Rate which is 28%. A Finance Charge which is $30,012.71, Amount Financed $27,366.97,
                                Total ofPayments $57,379.68 and Total Price of Sale $62,129.68.When you take into
                                consideration the unprecedented late fees,terms ofthe Retail Installment Contract and
                                deceptive business practices ofthe defendants. You will understand that the loan Retail
                                Installment Contract was designed to never end. This contract will in due time grow to
                                unrealistic amounts of money owed. This will eventually triple the amount of$62,129.68 to an
                                unknown number that would put more than $75,000.00 at stake. By Causing me the consumer
                                the amount ofthe Annual Percentage rate, Finance Charge, Amount Financed, Total of
                                Payments, and Total Sale Price. Potential legal fees, wage garnishments, loss ofincome. and
                                prolong the life ofpoverty. As well as continued stress, health problems, and medical bills.
                   Case 2:19-cv-01079-MHT-SRW Document 1 Filed 12/27/19 Page 5 of 21

Pro Se 1 (Rev. 12/16)Complaint for a Civil Case




III.      Statement of Claim

          Write a short and plain statement ofthe clairn. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff hann or violated the plaintiffs rights, including
          the dates and places ofthat involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement ofeach claim in a separate paragraph. Attach additional pages if needed.
          See Attchament No.4 Statement of Claim




IV.       Relief

          State briefly and precisely what damages or other reliefthe plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts ofany actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts,and the reasons you claim you are entitled to actual or
          punitive money damages.
          To be Released fully and have the Retail Installment Contract Null and Voided.

          To rernove permisson for American Credit Acceptance LLC to report any futher information on my Credit
          report.

          To have previous information reported by American Credit Acceptance LLC Removed from my Credit Report.

          To be able to surrender the 2018 Jeep Renegade(VIN ZACCJABBOJPJ67756)wihtout any further obligation to
          the Retail Installment Contract.

           To have Punitive damages awarded for pain and suffering,for causing extreme stress and medical conditons
          that resulted in skin problems and prolong depression and voilating my consumer rights to be paid in the
          amount of $100,000,001.00 collectivley by American Credit Acceptance LLC ofthe state ofSouth Carolina and
          the Official leadership. Anarudh Agarwal(President), Dan C. B reeden ,Jr(Member),Jason Bynum(Chief
          Operating Officer),George Dean Johnson III ESA Trust(Trustee: Dan C.Breeden, Jr.)(Member), George Dean
          Johnson, Jr 2009 Revocable Trust(Trustee: George Dean Johnson, Jr.)(Member), Timothy MacPhail(Chief
          Financial Officer), Curt Sidden Jr(ChiefExecutive Officer),Susanna Presnell Johnson ESA Trust(Trustee:
          Dan C.Breeden, Jr.)(Member),Todd Trawick(Chief Operating Officer), Mark VanGeison (President).

          and

          Hendricks Chrysler, Dodge,Jeep and Ram ,Hendricks Motorsports, LLC,Hendrick Automotive Group,and
          Joseph Riddick Hendrick III.
                   Case 2:19-cv-01079-MHT-SRW Document 1 Filed 12/27/19 Page 6 of 21

Pro Se 1 (Rev. 12/16)Complaint for a Civil Case




V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below,I certify to the best of my knowledge,information,
          and beliefthat this complaint:(1)is not being presented for an improper purpose,such as to harass, cause
          unnecessary delay, or needlessly increase the cost oflitigation;(2)is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law;(3)the factual contentions have
          evidentiary support or, ifspecifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and(4)the complaint otherwise complies with the
          requirements ofRule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case—related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                     Date of signing:             12/27/2019


                     Signature ofPlaintiff
                     Printed Name ofPlaintiff       Marcus S.Mc eal      °C (

          B.         For Attorneys

                    Date of signing:                 N/A


                     Signature of Attorney          N/A
                     Printed Name of Attorney       N/A
                     Bar Number                     N/A
                     Name ofLaw Firm               N/A
                     Street Address                N/A
                     State and Zip Code            N/A
                     Telephone Number              N/A
                    E-mail Address                 N/A
        Case 2:19-cv-01079-MHT-SRW Document 1 Filed 12/27/19 Page 7 of 21




Attachment No.1



Marcus Stefone McNeal

VS

Defendant No.1

American Credit Acceptance LLC

Defendant No.2

Anarudh Agarwal

Defendant No.3

Dan C. Breeden Jr

Defendant No.4

Jason Bynum

Defendant No.5

George Dean Johnson III ESA Trust(Trustee: Dan C. Breeden, Jr.)

Defendant No.6

George Dean Johnson, Jr 2009 Revocable Trust(Trustee: George Dean Johnson, Jr.)

Defendant No.7

Timothy MacPhail

Defendant No.8

Curt Sidden, Jr

Defendant No.9

Susanna Presnell Johnson ESA Trust(Trustee: Dan C.Breeden, Jr.)
       Case 2:19-cv-01079-MHT-SRW Document 1 Filed 12/27/19 Page 8 of 21




Defendant No.10

Todd Trawick

Defendant No. 11

Mark VanGeison

Defendant No.12

Hendrick Motorsports, LLC

Defendant No 13

Hendrick Automotive Group

Defendant No 14

Joseph Riddick Hendrick III
      Case 2:19-cv-01079-MHT-SRW Document 1 Filed 12/27/19 Page 9 of 21



Attachinent No.2 Section 1 "The Parties to This Complaint"

B.The Defendant(s)



      Defendant No.5

      Name: George Dean Johnson III ESA Trust(Trustee: Dan C.Breeden, Jr.)

      Job or Title: Member

      Street Address: 1022 Glendalyn Circle

      City and County: Spartanburg, Spartanburg

      State and Zip Code: South Carolina 29302

      Phone: 1-866441-0251

      Email: N/A



      Defendant No.6

      Name: George Dean Johnson, Jr 2009 Revocable Trust(Trustee: George Dean Johnson,

      Jr.)

      Job or Title: Meinber

      Street Address: 1022 Glendalyn Circle

      City and County: Spartanburg, Spartanburg

      State and Zip Code: South Carolina 29302

      Phone: 1-866-441-0251

      Email: N/A
Case 2:19-cv-01079-MHT-SRW Document 1 Filed 12/27/19 Page 10 of 21




Defendant No.7

Name: Timothy MacFhail

Job or Title: Chief Financial Officer

Street Address: 961 East Main St.

City and County: Spartanburg, Spartanburg

State and Zip Code: South Carolina 29302

Phone: 1-866441-0251

Email: N/A



Defendant No.8

Name: Curt Sidden, Jr

Job or Title: Chief Executive Officer

Street Address: 961 East Main St.

City and County: Spartanburg, Spartanburg

State and Zip: South Carolina 29302

Phone: 1-866-441-0251

Email: N/A
Case 2:19-cv-01079-MHT-SRW Document 1 Filed 12/27/19 Page 11 of 21




Defendant No.9

 Name: Susanna Presnell Johnson ESA Trust(Trustee: Dan C. Breeden, Jr.)

Job or Title: Member

Street Address: 1022 Glendalyn Circle

City and County: Spartanburg, Spartanburg

State and Zip: South Carolina 29302

Phone: 1-866-441-0251

Email: N/A



Defendant No.10

Name: Todd Trawick

Job or Title: ChiefOperating Officer

Street Address:961 E Main St.

City and County: Spartanburg, Spartanburg

State and Zip: South Carolina,29302

Phone: 1-866-441-0251

Email: N/A
Case 2:19-cv-01079-MHT-SRW Document 1 Filed 12/27/19 Page 12 of 21




Defendant No. 11

Name: Mark VanGesion

Job or Title: President

Street Address: 961 E Main St.

City and County: Spartanburg, Spartanburg

State and Zip: South Carolina,29302

Phone: 1-866-441-0251

Email: N/A



Defendant No.12

Name: Hendrick Motorsports, LLC

Job or Title: Cotporation

Street Address: 4400 Papa Joe Hendrick Boulevard

City and County: Charlotte, Mecklenburg

State and Zip: North Carolina 28262

Phone:(704)455-3400

Email: N/A
Case 2:19-cv-01079-MHT-SRW Document 1 Filed 12/27/19 Page 13 of 21




Defendant No. 13

Name: Hendrick Automotive Group

Job or Title: Corporation

Street Address: 6000 Monroe Road

City and County: Charlotte, Mecklenburg

State and Zip: North Carolina 28212

Phone: 833-761-2273

       clientcare@hendrickauto.com

Defendant No.14

Name: Joseph Riddick Hendrick III

Job or Title: Founder, Owner,Chairman, Shareholder, and Company Official of

Hendrick Motorsports, LLC and Hendrick Automotive Group.

Street Address: 3237 Seven Eagles Road

City and County: Charlotte, Mecklenburg

State and Zip: North Carolina 28210

Phone:(704)455-3400

Email: N/A
       Case 2:19-cv-01079-MHT-SRW Document 1 Filed 12/27/19 Page 14 of 21



Attachment No.3/ Section II Basis for Jurisdiction



B. Ifthe Basis for Jurisdiction is Diversity of Citizenship



2. The Defendant(s)



A. Ifthe defendant is an Individual

Al. The defendant Anarudh Agarwal is a citizen ofthe State ofSouth Carolina.

A2. The defendant Dan C,Breeden Jr is a citizen ofthe State of South Carolina.

A3. The defendant Jason Bynum is a citizen ofthe State of South Carolina.

A4. The defendant George Dean Johnson III ESA Trust(Trustee: Dan C. Breeden, Jr.) is a
citizen ofthe State of South Carolina.

A5. The defendant George Dean Johnson, Jr 2009 Revocable Trust(Trustee: George Dean
Johnson, Jr.) is a citizen ofthe State ofSouth Carolina.

A6. The defendant Timothy MacPhail is a citizen ofthe State of South Carolina.

A7. The defendant Curt Sidden Jr is a citizen ofthe State of South Carolina.

A8. The defendant Susanna Presnell Johnson ESA Trust(Trustee: Dan C. Breeden, Jr.) is a
citizen ofthe State of South Carolina.

A9.The defendant Todd Trawick is a citizen ofthe State of South Carolina.

A10. The defendant Mark VanGesion is a citizen ofthe State ofSouth Carolina.

Al 1. The defendant Joseph Riddick Hendrick III is a citizen ofthe State of North Carolina.
        Case 2:19-cv-01079-MHT-SRW Document 1 Filed 12/27/19 Page 15 of 21




B. If the Defendant is a corporation



B1. The Defendant American Credit Acceptance LLC is incorporated under the laws ofthe State
of South Carolina and has its principal place of business in the State of South Carolina.

B2. The Defendant Hendrick Motorsports, LLC is incorporated under the laws ofthe State of
North Carolina and has its principal place of business in the State ofNorth Carolina.

B3. The Defendant Hendrick Automotive Group is incorporated under the laws ofthe State of
North Carolina and has its principal place of business in the State ofNorth Carolina.
       Case 2:19-cv-01079-MHT-SRW Document 1 Filed 12/27/19 Page 16 of 21




  Attachment No.4 Statement ofClaim



        On February 01,2019, I arrived at Hendricks Chrysler, Dodge,Jeep and Ram at 1624

Montgomery HWY Hoover Al 35216 owned and operated by Hendricks Motorsports, LLC,

Hendrick Automotive Group,and Joseph Riddick Hendrick III. I had been continuously

contacted nonstop by salesperson Robert L Hooks.

        At the time I was in an active chapter 7 bankruptcy case but had completed my 341

meetings ofcreditors. Mr. Robert L Hooks called me every day sometimes more than two times

a day until I agreed to come in. Once I arrived at the dealership. It was discussed my needs for

another vehicle because I had surrendered my previous car in bankruptcy. Mr. Hooks and the

finance manager had me drive many used cars. But every used car I drove they would come back

with enormous down payments that I could not afford.

        Once I had discovered I could not afford the down payments to the used car. I attempted

to leave but was stopped from walking at the office. Mr.Hooks explained that before any

customer leave they must allow the general manager to come and speak with them. As I waited

for the general manager to come Mr. Hooks returned to the officer. He stated that they believe

they have one more deal they could try. I replied with hesitancy but was pushed for by his sells

tactics to listen.
       Case 2:19-cv-01079-MHT-SRW Document 1 Filed 12/27/19 Page 17 of 21




        Mr. Hooks said his finance manager wanted to try me on a new vehicle as it offered

rebates and creditors are more likely to approve me.I stated that it was no use I couldn't get

approved. Mr. Hooks said that he knows he could get me approved because bankruptcy clients

are all he works with. I said okay. After over one hour of waiting he returned with an approval

for a Jeep Renegade. He refused to discuss numbers until I went outside and chooses one and test

drove it.

        Once I did I was taken back inside and given the financial information. I was told that I

was approved with $1200 down.I refused and again attempted to leave. On my second attempt

to leave Mr. Hooks stepped in front of me again to remind me that in order to leave I needed to

speak to his general manager. I said okay. But this time I steadily walked in the lobby area

towards the door, but before I could out the door make it Mr. Hooks and the General Manager.



       They ask me to follow them and they took me to a small build connected to the rnain

building by a bridge way. There I was drilled of why I wasn't signing and how they pushed my

deal through,I felt like I was being interrogated. They then asked me what I needed to make the

deal happen and I explained that I couldn't do a down payment at the moment. After much more

talking I was finally able to leave
      Case 2:19-cv-01079-MHT-SRW Document 1 Filed 12/27/19 Page 18 of 21




       The next day I received a call from Mr. Hooks again stating that they had gotten the deal

I wanted but only ifI came back and signed today. He refused to give me any information about

the deal over the phone but stated I had to come in. I returned to the dealership to see the new

information

        Mr. Hooks and the general manager again presented me with a contract that showed no

down payment and payments of$796.94 a month. I stated that I could not do that. And once

again the drilling and interrogation tactics started once again. They began to tell me that my

other car would soon be gone. And I would need another one. That I would have to man up and

do what I had to do to survive. That they do deals like this every day with many bankruptcy

Clients and that I would be able to refinance soon. Mr. Hooks and the Staff at the dealership

were fully aware that I was a fulltime uber and lyft driver.



       But after the paperwork was signed and completed I was lead once again to the separate

building connecting to the main building. I was told by Mr. Hooks that they told the Lender

American Credit Acceptance that I drove uber and lyft on another car which was untrue. I had

every intention to drive my new car on the ride hauling services. I expressed that to him. He

responded with it was too late now that papers had already been signed. And that I should not

speak to my lender ofthis conversation. The experience that dealership was very humiliating and

used Bully Tactics.
      Case 2:19-cv-01079-MHT-SRW Document 1 Filed 12/27/19 Page 19 of 21




        Hendricks Chrysler, Dodge,Jeep and Ram at 1624 Montgomery HWY Hoover Al 35216

owned and operated by Hendricks Motorsports,LLC,Hendrick Automotive Group, and Joseph

Riddick Hendrick III. Have developed a common practice offederal illegal consumer Statues

and violates consumer rights. By lying to potential creditors looking consumers in unprecedented

contacts. They also have made a common practice oflocking its consumers in federal illegal pre-

dispute arbitration agreement. This agreement prevents consumers from bringing legal action

before a court or trial byjury to shed light on their illegal practices. And continue to break

numerous consumer laws



       There I signed a Retail Instalment Contract for a new 2018 Jeep Renegade(VIN

ZACCJABBOJPJ67756). This Contract was signed with American Credit Acceptance LLC ofthe

state of South Carolina under the Official leadership of Anarudh Agarwal(President), Dan C. B

reeden ,Jr(Member),Jason Bynum (Chief Operating Officer),George Dean Johnson III ESA

Trust(Trustee: Dan C.Breeden, Jr.)(Member), George Dean Johnson, Jr 2009 Revocable Trust

(Trustee: George Dean Johnson,Jr.)(Member), Timothy MacPhail(ChiefFinancial Officer),

Curt Sidden Jr(Chief Executive Officer),Susanna Presnell Johnson ESA Trust(Trustee: Dan

C. Breeden, Jr.)(Member),Todd Trawick(Chief Operating Officer), Mark VanGeison

(President).
      Case 2:19-cv-01079-MHT-SRW Document 1 Filed 12/27/19 Page 20 of 21




        The Annual Percentage Rate which is 28%. That carries a finance charge of$30,012.71.

With an amount financed of$27,366.97. That brings the total ofPayments to $57,379.68 and

Total Price ofSale $62,129.68. Maintaining this loan has been difficult I have only been able to

make 1 payment and unable to catch up because ofthe unrealistic terms to the contract. As

sickness played a major part in me nor being able to start my payments on time.

The terms ofthe contract make it extremely difficult for anyone to catch up. Ifan individual can

catch up it is taken up in interest never allowing for the principle to be paid on therefore creating

a never ending car loan. It is their intention to repossess the vehicle with the intent to making me

pay the difference after auction. This amount would still be high considering the depreciation of

the car. There leading to wage garnishment and court cost.



       American Credit Acceptance LLC ofthe state ofSouth Carolina and the Official

leadership. Anarudh Agarwal(President), Dan C.B reeden ,Jr(Member),Jason Bynum (Chief

Operating Officer),George Dean Johnson III ESA Trust(Trustee: Dan C. Breeden, Jr.)

(Member), George Dean Johnson, Jr 2009 Revocable Trust(Trustee: George Dean Johnson,

Jr.)(Member), Timothy MacPhail(Chief Financial Officer), Curt Sidden Jr(ChiefExecutive

Officer),Susanna Presnell Johnson ESA Trust(Trustee: Dan C.Breeden,Jr.)(Member), Todd

Trawick(Chief Operating Officer), Mark VanGeison (President).Have made a habit of practicing

Federal illegal Consumer Practices. That violates customer rights. They have also participated in

Predatory Lending which also violates consumer rights. They have also violated the Truth in

Lending consumer rights.
      Case 2:19-cv-01079-MHT-SRW Document 1 Filed 12/27/19 Page 21 of 21




       American Credit Acceptance has made a common practice ofcharging illegal interest

rates. They also have made a common practice oflocking its consumers in federal illegal pre-

dispute arbitration agreement. This agreement prevents consumers from bringing Iegal action

before a court or trial by jury to shed light on their illegal practices. And continue to break

numerous consumer laws.
